Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for allowance
          Claims 1-20 are allowed.
The following is an Examiner's statement of reasons for allowance:
       Consider claim 1, the best references found during the prosecution of the present application were, Chen et al. (CN 103743486 A).  Chen directed toward an automatic grading system and an automatic grading method based on mass tobacco leaf data. The automatic grading system belongs to a system for carrying out analysis, storage, retrieval and automatic grading on tobacco leaf images by utilizing computer vision, image analysis, machine learning, big data retrieval and artificial intelligence technological algorithms. A mass data retrieval technology is introduced into an automobile tobacco leaf grading system, and corresponding databases and efficient retrieval engines are built, so grading results are more accurate, and the big data concept can become an irresistible trend along with the computer technology development. An artificial intelligence expert system algorithm is introduced, tobacco leaf knowledge in the specific fields is utilized for constructing an expert knowledge base, various complicated tobacco grading problems which can only be solved by human experts are simulated, and the computer intelligence with the same problem solving capability as the experts in the field is reached.  Chen alone or in combination with any of the cited prior art of record fail to disclose, teach or suggest each and every 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328.  The examiner can normally be reached on IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MD N HAQUE/Primary Examiner, Art Unit 2487